IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Office of Attorney      :
General,                             :
                  Petitioner         :
                                     :
            v.                       : No. 2096 C.D. 2014
                                     :
The Philadelphia Inquirer,           :
                   Respondent        :




                                   ORDER


            AND NOW, this 19th day of November, 2015, the opinion filed
November 19, 2015 in the above-captioned matter is amended to reflect that Judge
Cohn Jubelirer joins the Dissenting Opinion.


                                     ___________________________________
                                     DAN PELLEGRINI, President Judge